Citation Nr: 1135159	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2008 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was afforded a video-conference hearing before the undersigned Acting Veterans Law Judge in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  In connection with his hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  Regrettably, further evidentiary development of these issues is necessary before appellate review may proceed.  

The evidence of record demonstrates that the Veteran was exposed to noise during military service and subsequent to military service.  He was afforded a VA audiometric examination in June 2008.  The examiner opined that a medical opinion could not be offered linking the Veteran's hearing loss or tinnitus to military service without resort to mere speculation.  The examiner based this conclusion on the fact that a proper audiometric evaluation was not performed at the time of separation from active duty and that there was no evidence of tinnitus during active military service.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's report of symptoms and history (even if recorded in the course of examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2008 VA examiner declined to offer an opinion based solely on the fact that there was no in-service evidence of hearing loss or tinnitus.  When reaching this conclusion, the examiner made no mention of the Veteran's reported history.  Therefore, a new VA examination must be provided to the Veteran in which an adequate medical opinion should be provided.  

In addition, the record contains a private medical opinion dated May 2011.  According to this opinion, the physician had no doubt that the Veteran's in-service noise exposure significantly contributed to his current hearing problems.  Regrettably, the examiner did not offer any rationale or clinical support for this opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Nonetheless, as this evidence is favorable to the Veteran's claims, this opinion must be considered and discussed by the examiner assigned to this case.  

The Veteran also contends that he is entitled to an initial rating in excess of 50 percent for his service-connected PTSD.  However, additional evidentiary development is necessary before appellate review may proceed on this issue as well.  

The record demonstrates that the Veteran was last afforded a VA examination for his PTSD in February 2007.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, since the Veteran's last VA examination was more than four years ago, and since the Veteran testified that his symptoms have increased since his last VA examination, he must be provided with the opportunity to report for a more current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After all outstanding treatment records have been obtained, the Veteran should be scheduled for an appropriate VA examination in order to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus manifested during, or as a result of, active military service, to include the Veteran's in-service noise exposure.  When making this determination, the examiner is asked to consider and discuss the Veteran's lay assertions regarding in-service noise exposure and a decrease in hearing acuity since military service.  The examiner should also discuss the positive nexus opinion of May 2011 when offering an opinion.  A complete rationale must be provided for any opinion offered.  

2.  After all outstanding treatment records have been obtained, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner should set forth the nature and severity of all symptomatology associated with the Veteran's PTSD, including a discussion of his occupational and social impairment.  In this regard, the examiner should specifically discuss the impact the Veteran's PTSD has on his employability.  A complete rationale must be provided for any opinion offered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


